DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (US 9,669,789 B2) in view of Shibayama et al. (US 2011/0001308 A1). Fujiwara teaches a side airbag device including an airbag 20 that is to be deployed and inflated between a body side portion of a vehicle and an occupant seated on a seat 12 in a vehicle interior under pressure of a gas supplied from an inflator 18, wherein 5the airbag is to be deployed and inflated to correspond to a portion from at least a head portion to an abdominal portion of the occupant, with a vehicle width direction being taken as a thickness direction, inner surfaces of the airbag in the thickness direction are connected by a tether 25 so that a thickness of the airbag is regulated, 10the tether partitions an inner portion of the airbag into a first inflation chamber 26C and a second inflation chamber 28C, and has a communication hole 25H through which the first inflation chamber and the second inflation chamber are in communication, the first inflation chamber corresponds to a rear chest portion when the airbag is inflated which is a rear side portion of a chest portion of the occupant, 15the second inflation chamber corresponds to the head portion and a front chest portion, which is a front side portion of the chest portion of the .
Response to Arguments
Applicant’s arguments filed on December 20, 2021 with respect to the rejection set forth in the Office action filed on September 30, 2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614